Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are cancelled.  Claims 15-32 are pending.

Priority
This application is a 371 of PCT/IB2019/051214 02/14/2019, and PCT/IB2019/051214 has PRO 62/631,383 02/15/2018.

Election/Restrictions
Species Election
This application contains claims directed to more than one species of the generic invention.
The species are as follows:

1) a single disclosed patient population, for example a patient with/without a specific RLS and/or with/without a specific symptom of RLS, in the following claims 15-32 

2) a single disclosed composition, for example pure or mixed leucine/acetyl-leucine composition, in the following claims 15-32

Applicant is required to elect a single disclosed patient population from subsection 1.  Currently, claim(s) 15-32 are generic to a patient population.

Applicant is required to elect a single disclosed composition from subsection 2.  Currently, claim(s) 15-32 are generic to a composition.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will then be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.   MPEP § 809.02(a).
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: the special technical feature is not a contribution over the prior art.  In the instant case the special technical feature is the treatment of restless legs syndrome, or one or more symptoms thereof, comprising administering leucine or acetyl-leucine.  However, as stated in the written opinion of the international searching authority, it was known that restless leg syndrome is a symptom of ataxia, and that ataxia was known to be treated with leucine, therefore it would have been obvious to treat RLS with leucine.
The following claim(s) are generic: all claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SREENIVASAN (PADDY) PADMANABHAN can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jason Deck/Examiner, Art Unit 1627